Citation Nr: 0614694	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-24 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously-denied claim of entitlement 
to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1944 to March 1946.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Procedural history

In an April 1946 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  The veteran did not appeal that denial.  

The veteran attempted to reopen his previously-denied claim 
of entitlement to service connection for bilateral hearing 
loss in February 1983.  In a February 1983 rating decision, 
the RO found that new and material had not been submitted to 
reopen the previously-denied claim.  The veteran did not 
appeal that denial. 

No mention of the veteran's claim for entitlement to service 
connection for bilateral hearing loss was made again until 
December 2001, when the veteran again attempted to reopen his 
claim.  In the above-mentioned August 2002 rating decision, 
the RO found that new and material evidence had not been 
submitted which was sufficient to reopen the previously-
denied claim.  The veteran initiated an appeal of the August 
2002 decision, which was perfected with the timely submission 
of his substantive appeal (VA Form 9) in August 2003. 

The veteran testified before a Decision Review Officer (DRO) 
at a personal hearing which was conducted at the Detroit RO 
in December 2003.  The transcript of the hearing is 
associated with the veteran's VA claims folder.  The DRO 
upheld the RO's decision in a December 2004 SSOC.

In May 2006, a motion to advance this case on the Board's 
docket due to the veteran's advancing age was granted.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (2005).


FINDINGS OF FACT

1.  In February 1983, the RO denied reopening the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss, on the basis that the record contained no 
evidence of in-service aggravation of a pre-existing hearing 
problem.  An appeal was not perfected.

2.  The evidence associated with the claims folder subsequent 
to the RO's February 1983 rating decision is not new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The RO's February 1983 decision denying the reopening of 
the claim of entitlement to service connection for bilateral 
hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).

2.  Since the February 1983 rating decision, new and material 
evidence has not been received with respect to the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss; therefore, previously-denied claim is not 
reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his previously denied claim 
of entitlement to service connection for bilateral hearing 
loss.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  The issue will then be analyzed and a 
decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the May 2003 SOC.  
Specifically, the May 2003 SOC along with the June 2002 VCAA 
letter discussed below detailed the evidentiary requirements 
for service connection and new and material evidence.  

With respect to notice to the veteran regarding new and 
material evidence, the June 2002 VCAA letter specifically 
explained that evidence sufficient to reopen the veteran's 
previously denied claims must be "new and material," 
closely following the regulatory language of 38 C.F.R. 
§ 3.156(a).  The Board further notes that the veteran was 
provided with specific notice as to what evidence would be 
material to his claim in the April 1983 letter accompanying 
the last final denial of record: "regarding your hearing 
loss[,] the evidence does not establish that [t]his condition 
was incurred in or aggravated by your military service.  The 
best evidence would be statements from doctors or other 
persons who ha[ve] treated or observed your condition since 
your discharge from service [, or s]tatements from persons 
who you knew in service who have personal knowledge of your 
disability while you were on active duty."  As such, the 
veteran was advised of the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claim.  
See Kent v. Nicholson, No. 04-181, slip op. at 10 (U.S. Vet. 
App. Mar. 31, 2006).  

Crucially, with respect to the VCAA, the RO informed the 
veteran of VA's duty to assist him in the development of his 
claim in a letter dated June 26, 2002.  The June 2002 letter 
advised the veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in each letter that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The letter specifically informed 
the veteran that for records he wished for VA to obtain on 
his behalf he must provide enough information about the 
records so that VA can request them from the person or agency 
that has them, or in the alternative he could obtain the 
records himself and submit them to the RO.  
 
Finally, the Board notes that the June 2002 VCAA letter 
specifically requested of the veteran: "Tell us about any 
additional information or evidence that you want us to try 
and get for you.  Provide us with copies of any private 
treatment records you have in your possession."  This 
request complies with the "give us everything you've got" 
requirements of 38 C.F.R. § 3.159 (b) in that the veteran was 
informed that she could submit or identify evidence other 
than what was specifically requested by the RO.  The veteran 
was also provided notice of the provisions of 38 C.F.R. 
§ 3.159 in the May 2003 SOC.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103, Quartuccio and 
Kent.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the United States Court of Appeals for Veterans Claims 
(the Court) observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's request to reopen his previously denied claim of 
entitlement to service connection.  In other words, any lack 
advisement as to those two elements is meaningless, because 
in the absence of service connection for bilateral hearing 
loss a disability rating and effective date were not 
assigned.  

The veteran's request to reopen his claim of entitlement to 
service connection for bilateral hearing loss was denied 
based on a lack of new and material evidence as to element 
(3), connection between the veteran's service and the claimed 
disabilities.  As explained above, he has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to that crucial element.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].  

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of this claim.  The veteran declined the option of a 
personal hearing in his August 2003 substantive appeal (VA 
Form 9).  

Pertinent law and regulations

Service connection - in general 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2005).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2005).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2005).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2005)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in January 2002, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2005).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran's prior claims of entitlement to service 
connection for bilateral hearing loss were denied, in 
essence, because the veteran's July 1944 entrance examination 
indicated that he entered service with pre-existing bilateral 
obstructive deafness, and the record on appeal did not 
include evidence that the veteran's pre-existing hearing loss 
disability was aggravated in service.  The most recent final 
denial was in a February 1983 RO decision, which determined 
that new and material evidence which as sufficient to reopen 
the claim has not been received.
 
The February 1983 RO decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2005).  As explained above, the 
veteran's claim for service connection for bilateral hearing 
loss may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally 
submitted (i.e. after February 1983) evidence bears directly 
and substantially upon the specific matter under 
consideration, namely whether the veteran's pre-existing 
hearing loss was aggravated in service.  See 38 C.F.R. 
§ 3.156 (2005).

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
has not been received.  

The evidence added to the veteran's claims folder since that 
time consists of private treatment records for bilateral ear 
problems, a December 2003 VA examination report and nexus 
opinion, two lay statements and the veteran's written 
statements and personal testimony at his December 2003 RO 
hearing.  

The recent medical records document ongoing medical treatment 
for bilateral ear problems.  These records do not indicate 
whether the pre-existing hearing loss was aggravated during 
service.  As such, the medical treatment records are not new 
and material.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical 
evidence that merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence].

With respect to the two lay statements and the veteran's 
statements and testimony to the effect that his pre-existing 
hearing loss was aggravated in service, such evidence is 
cumulative and redundant of statements made prior to the 
February 1983 decision and accordingly is not new.  See Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, lay 
persons without medical training are not competent to opine 
on medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that laypersons are not competent 
to offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."

Finally, the December 2003 VA examiner specifically found 
that the veteran's pre-existing hearing loss was not 
aggravated in service.  This opinion is manifestly against 
the claim and as such is not new and material.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence that 
is unfavorable to the appellant is not new and material].

In short, the additionally added evidence does not serve to 
establish, or even suggest, that the veteran's pre-existing 
hearing loss disability was aggravated in service.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran 
seeking disability benefits must establish a connection 
between the veteran's service and the claimed disability].  
The evidence submitted subsequent to the February 1983 denial 
of the veteran's claim is cumulative and redundant of the 
evidence of record at that time, and it therefore does not 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2005).  Accordingly, new and 
material evidence has not been submitted, and the claim for 
entitlement to service connection for bilateral hearing loss 
is not reopened.  The benefit sought on appeal remains 
denied.


ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


